ORDER
The Disciplinary Review Board on December 23, 1998, having filed with the Court its decision concluding that MARK D. CAS-WELL of CHERRY HILL, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of six months for violating RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to allow client to make an informed decision) and RPC 1.7(a) and (b) (conflict of interest), and good cause appearing;
*624It is ORDERED that MARK D. CASWELL is suspended from the practice of law for a period of six months, and until further Order of the Court, effective April 19, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.